ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-077, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, ROBERT S. FISHER of VOORHEES, who was admitted to the bar of this State in 1988, and who thereafter was suspended from the practice of law for a period of thee months effective August 2, 2004, and who remains suspended at this time, should be suspended from the practice of law for a retroactive period of one year based on discipline imposed in the Commonwealth of Pennsylvania for his conviction of forgery and criminal conspiracy, conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on an attorney’s honesty, trustworthiness, or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to practice in New Jersey unless and until he is reinstated in Pennsylvania;
*239And good cause appearing;
It is ORDERED that ROBERT S. FISHER is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to July 29, 2004; and it is further
ORDERED that respondent shall not be reinstated to practice in New Jersey unless and until he is reinstated to practice in Pennsylvania, and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.